DETAILED CORRESPONDENCE
This Office action is in response to the response received March 16, 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Claims 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the coating of the photosensitive resin composition on a substrate and the curing step to cure the film.
Correction is necessary to overcome the rejection.  
The rejection is repeated.
Claims 1-8, 10-12, 15, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is unclear as the amendment now include ring structures for formula (4), however the structures are faint and unclear.  Correction improving the images of the rings is necessary.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-12, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over TAKEMURA et al (2017/0298186)).
The claimed invention now recites the following:

    PNG
    media_image1.png
    726
    577
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    579
    685
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    971
    687
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    260
    683
    media_image4.png
    Greyscale

TAKEMURA et al report a photosensitive resin composition comprising a polyimide precursor synthesized from a diamine and a dianhydride as seen in paragraph [0099] on page 8.   The dianhydride include 9, 9-bis (3, 4-dicarboxyphenyl) fluorene dianhydride shown here:

    PNG
    media_image5.png
    589
    408
    media_image5.png
    Greyscale

The highlighted compound meets the structure of formula (3) in claim 1.
 The diamine structures can be found on page 10 formula (18) having the following structure:

    PNG
    media_image6.png
    157
    273
    media_image6.png
    Greyscale

 
            It would have been prima facie obvious to one of ordinary skill in the art of photosensitive composition having a polyimide precursor for photosensitive compositional layers any of the listed dianhydride such as 9, 9-bis (3, 4-dicarboxyphenyl) fluorene dianhydride dichlorides as reported in TAKEMURA et al, with the reasonable expectation of having a safe organic solvent of the composition with improved resolution with an organic solvent.
The rejection is repeated wherein the use of 9, 9-bis (3, 4-dicarboxyphenyl) fluorene dianhydride continues to meet claim 1 as amended when j=0, as it meets the dianhydride of formula (3).  The structure is also defined below from a Chemexper structure search, shown below:

    PNG
    media_image7.png
    422
    1155
    media_image7.png
    Greyscale

Claims 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The cyclic structure of Z being d (Z-1) or (Z-2) is not disclosed the prior art of record, having a benzofuran or an isoindolin ring structure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

					/John S Chu/                                                            Primary Examiner, Art Unit 1737                                                                                                                                            
J. Chu
April 29, 2022